DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-9 are pending and have been examined.
This action is in reply to the papers filed on 07/13/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/13/2020, has/have been considered by the Examiner and made of record in the application file.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 4-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of U.S. Patent No. 10713684. Claim 3 is rejected under 35 U.S.C. 101 as claiming 
Regarding Claim 1. A method executable by a hardware processor which executes instructions from a non-transitory storage medium, the method for generating targeted advertising campaigns for a business-to-business (B2B) company, comprising steps of: 
See U.S. 10713684 Claim 1: A method executable by a hardware processor which executes instructions from a non-transitory storage medium, the method for generating targeted advertising campaigns for a business-to-business (B2B) company, comprising steps of: 
retrieving, utilizing a leads engine, an ideal customer profile (ICP) comprising one or more ICP attribute fields personifying an ideal customer; 
See U.S. 10713684 Claim 1: generating an ideal customer profile (ICP) comprising one or more ICP attribute fields personifying an ideal customer, utilizing a profiler module, by: 
See also US 9,886,700 Claim 1: retrieving, utilizing a leads engine, an ideal customer profile (ICP) personifying an ideal customer, the ICP comprising a plurality of ICP business attribute fields and a plurality of ICP persona attribute fields, 
generating, utilizing the leads engine, candidate leads by retrieving a plurality of candidate leads from one or more lead data sources based on the ICP attribute fields; 
See U.S. Patent No. 10713684 Claim 1: generating, utilizing a leads engine, candidate leads by retrieving a plurality of candidate leads from one or more lead data sources based on the ICP attribute fields; 
generating, utilizing a campaigns engine, one or more test campaigns, wherein each test campaign is associated with a campaign cost and an associated group of test leads, and wherein the associated group of test leads is a small subset of the candidate leads; 
See U.S. Patent No. 10713684 Claim 1: generating, utilizing a campaigns engine, one or more test campaigns, wherein each test campaign is associated with a campaign cost and an associated group of test leads, and wherein the associated group of test leads is a small subset of the candidate leads; 
scoring, utilizing the campaigns engine, each test campaign by generating a test campaign score for each test campaign, based on a number of acquired leads acquired through each test campaign and a campaign cost per lead (CPL), wherein the number of acquired leads is calculated based on feedback information received from each test campaign from the associated group of test leads, and wherein each test lead who responds affirmatively to one of the test campaigns is marked as an acquired lead; and 
See U.S. Patent No. 10713684 Claim 1: scoring, utilizing the campaigns engine, each test campaign by generating a test campaign score for each test campaign, based on a number of acquired leads acquired through each test campaign and a campaign cost per lead (CPL), wherein the number of acquired leads is calculated based on feedback information received from each test campaign from the associated group of test leads, and wherein each test lead who responds affirmatively to one of the test campaigns is marked as an acquired lead; and 

generating, utilizing the campaigns engine, a targeted advertising campaign to a larger subset of the candidate leads based on the test campaign scores of the test campaigns.
See U.S. Patent No. 10713684 Claim 1: generating, utilizing the campaigns engine, a targeted advertising campaign to a larger subset of the candidate leads based on the test campaign scores of the test campaigns. 
Regarding Claim 2. The method of claim 1, further comprising: serving the acquired leads from the campaigns engine to a Customer Relationship Management (CRM) system; and retrieving opportunity data on the acquired leads from the CRM to the campaigns engine, wherein the scoring of a test campaign by the campaigns engine is further based on opportunity amounts of closed opportunities for the acquired leads acquired by the test campaign.
See U.S. Patent No. 10713684 Claim 2. The method of claim 1, further comprising: serving the acquired leads from the campaigns engine to a Customer Relationship Management (CRM) system; and retrieving opportunity data on the acquired leads from the CRM to the campaigns engine, wherein the scoring of a test campaign by the campaigns engine is further based on opportunity amounts of closed opportunities for the acquired leads acquired by the test campaign. 
Regarding Claim 3. The method of claim 1, wherein a profiler module generates the ICP by: retrieving a plurality of qualified leads from a Customer Relationship Management (CRM) system, wherein each qualified lead comprises a plurality of attribute fields, wherein each attribute field has an attribute value, and wherein each qualified lead has at least one attribute field having an attribute value satisfying a qualification condition; 
See US 9,886,700 Claim 4: retrieving a plurality of qualified leads from a Customer Relationship Management (CRM) system, wherein each qualified lead comprises a plurality of attribute fields, wherein each attribute field has an attribute value, and wherein each qualified lead has at least one attribute field having an attribute value satisfying a qualification condition; 
enriching the plurality of qualified leads with enrichment data retrieved from one or more enrichment data sources to generate a plurality of enriched leads, wherein each enriched lead comprises a plurality of business attribute fields and a plurality of persona attribute fields; 
See US 9,886,700 Claim 4: enriching the plurality of qualified leads with enrichment data retrieved from one or more enrichment data sources to generate a plurality of enriched leads, wherein each enriched lead comprises a plurality of business attribute fields and a plurality of persona attribute fields; 
computing a criterion attribute value score for each of a plurality of criterion attribute fields of each enriched lead, wherein the plurality of criterion attribute fields is a subset of the plurality of attribute fields; 
See US 9,886,700 Claim 4: computing a criterion attribute value score for each of a plurality of criterion attribute fields of each enriched lead, wherein the plurality of criterion attribute fields is a subset of the plurality of attribute fields; 
computing a lead score for each enriched lead, based on the criterion attribute value scores for the enriched lead; 
See US 9,886,700 Claim 4: computing a lead score for each enriched lead, based on the criterion attribute value scores for the enriched lead; 
computing a property value score for each property attribute value of each of a plurality of property attribute fields, based on the computed lead scores, wherein the plurality of property attribute fields is a subset of the plurality of attribute fields; and generating ICP attribute fields for the ICP, based on the computed property value scores.
See US 9,886,700 Claim 4: computing a property value score for each property attribute value of each of a plurality of property attribute fields, based on the computed lead scores, wherein the plurality of property attribute fields is a subset of the plurality of attribute fields; and generating ICP attribute fields for the ICP, based on the computed property value scores. 
Regarding Claim 4. The method of claim 1, further comprising updating the ICP, utilizing a profiler module, based on the acquired leads by: computing a criterion attribute value score for each of a plurality of criterion attribute fields of each acquired lead, wherein the plurality of criterion attribute fields is a subset of the plurality of attribute fields; computing a lead score for each acquired lead, based on the criterion attribute value scores for the acquired lead; computing a property value score for each property attribute value of each of a plurality of property attribute fields, based on the computed lead scores, wherein the plurality of property attribute fields is a subset of the plurality of attribute fields; and updating ICP attribute fields for the ICP, based on the computed property value scores.
See U.S. Patent No. 10713684 Claim 3. The method of claim 1, further comprising updating the ICP, utilizing the profiler module, based on the acquired leads by: computing an acquired criterion attribute value score for each of a plurality of acquired criterion attribute fields of each acquired lead, wherein the plurality of acquired criterion attribute fields is a subset of the plurality of attribute fields; computing an acquired lead score for each acquired lead, based on the acquired criterion attribute value scores for the acquired lead; computing an acquired property value score for each property attribute value of each of a plurality of acquired property attribute fields, based on the computed acquired lead scores, wherein the plurality of acquired property attribute fields is a subset of the plurality of attribute fields; and updating ICP attribute fields for the ICP, based on the computed acquired property value scores. 
Regarding Claim 5. The method of claim 4, further comprising: obtaining, utilizing the profiler module, a plurality of primary keys for the plurality of qualified leads; obtaining, utilizing the profiler module, a plurality of secondary keys using the plurality of primary keys as keys into one or more enrichment data sources, wherein the plurality of secondary keys serves as primary keys for the enrichment data sources; and enriching, utilizing the profiler module, each of the plurality of candidate leads with enrichment data retrieved from the one or more enrichment data sources, wherein the enriching of each candidate lead comprises populating one or more attribute fields of the candidate lead with attribute values retrieved from the enrichment data sources using the plurality of secondary keys.
See U.S. Patent No. 10713684 Claim 4. The method of claim 3, further comprising: obtaining, utilizing the profiler module, a plurality of primary keys for the plurality of qualified leads; obtaining, utilizing the profiler module, a plurality of secondary keys using the plurality of primary keys as keys into one or more enrichment data sources, wherein the plurality of secondary keys serves as primary keys for the enrichment data sources; and enriching, utilizing the profiler module, each of the plurality of candidate leads with enrichment data retrieved from the one or more enrichment data sources, wherein the enriching of each candidate lead comprises populating one or more attribute fields of the candidate lead with attribute values retrieved from the enrichment data sources using the plurality of secondary keys. 
Regarding Claim 6. The method of claim 1, wherein the test campaign score computed for each test campaign comprises one or more components selected from the group consisting of a number of impressions, a number of clicks, visit-to-form-submission conversion percentage, the campaign cost, the CPL, an opportunity amount, and a probability and a time of closing the opportunity, wherein the visit-to-form-submission conversion percentage is computed by dividing the number of the acquired leads acquired through the test campaign by a number of test leads in the test lead group associated with the test campaign, and wherein the CPL is computed by dividing the campaign cost associated with the test campaign by the number of the acquired leads acquired through the test campaign.
See U.S. Patent No. 10713684 Claim 5. The method of claim 1, wherein the test campaign score computed for each test campaign comprises one or more components selected from the group consisting of a number of impressions, a number of clicks, visit-to-form-submission conversion percentage, the campaign cost, the CPL, an opportunity amount, and a probability and a time of closing the opportunity, wherein the visit-to-form-submission conversion percentage is computed by dividing the number of the acquired leads acquired through the test campaign by a number of test leads in the test lead group associated with the test campaign, and wherein the CPL is computed by dividing the campaign cost associated with the test campaign by the number of the acquired leads acquired through the test campaign. 
Regarding Claim 7. The method of claim 1, wherein the computing of the weight for each attribute value of each attribute field is by generating a histogram of attribute values for each attribute filed, over all enriched leads, and wherein the generating of the ICP attribute fields for the ICP is by assigning the mode of each generated histogram to the corresponding ICP attribute field.
See U.S. Patent No. 10713684 Claim 6. The method of claim 1, wherein the computing of the weight for each attribute value of each attribute field is by generating a histogram of attribute values for each attribute filed, over all enriched leads, and wherein the generating of the ICP attribute fields for the ICP is by assigning the mode of each generated histogram to the corresponding ICP attribute field. 
Regarding Claim 8. The method of claim 1, further comprising updating the ICP, utilizing a profiler module, based on the acquired leads by: computing a criterion attribute value score for each of a plurality of criterion attribute fields of each acquired lead, wherein the plurality of criterion attribute fields is a subset of the plurality of attribute fields; computing a lead score for each acquired lead, based on the criterion attribute value scores for the acquired lead; computing a property value score for each property attribute value of each of a plurality of property attribute fields, based on the computed lead scores, wherein the plurality of property attribute fields is a subset of the plurality of attribute fields; and updating ICP attribute fields for the ICP, based on the computed property value scores.
See U.S. Patent No. 10713684 Claim 7. The method of claim 1, further comprising updating the ICP, utilizing the profiler module, based on the acquired leads by: computing a criterion attribute value score for each of a plurality of criterion attribute fields of each acquired lead, wherein the plurality of criterion attribute fields is a subset of the plurality of attribute fields; computing a lead score for each acquired lead, based on the criterion attribute value scores for the acquired lead; computing a property value score for each property attribute value of each of a plurality of property attribute fields, based on the computed lead scores, wherein the plurality of property attribute fields is a subset of the plurality of attribute fields; and updating ICP attribute fields for the ICP, based on the computed property value scores. 
Regarding Claim 9. The method of claim 1, wherein each of the lead data sources is selected from the group consisting of a system database, one or more third-party databases, and the one or more channel advertising partners.
See U.S. Patent No. 10713684 Claim 8. The method of claim 1, wherein each of the lead data sources is selected from the group consisting of a system database, one or more third-party databases, and one or more channel advertising partners. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method for B2B demand generation with targeted advertising campaigns and lead profile optimization based on target audience feedback.
Claim 1 recites [a] method executable by a hardware processor which executes instructions from a non-transitory storage medium, the method for generating targeted advertising campaigns for a business-to-business (B2B) company, comprising steps of: retrieving, utilizing a leads engine, an ideal customer profile (ICP) comprising one or more ICP attribute fields personifying an ideal customer; generating, utilizing the leads engine, candidate leads by retrieving a plurality of candidate leads from one or more lead data sources based on the ICP attribute fields; generating, utilizing a campaigns engine, one or more test campaigns, wherein each test campaign is associated with a campaign cost and an associated group of test leads, and wherein the associated group of test leads is a small subset of the candidate leads; scoring, utilizing the campaigns engine, each test campaign by generating a test campaign score for each test campaign, based on a number of acquired leads acquired through each test campaign and a campaign cost per lead (CPL), wherein the number of acquired leads is calculated based on feedback information received from each test campaign from the associated group of test leads, and wherein each test lead who responds affirmatively to one of the test campaigns is marked as an acquired lead; and generating, utilizing the campaigns engine, a targeted advertising campaign to a larger subset of the candidate leads based on the test campaign scores of the test campaigns.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-9 recite a method and, therefore, are directed to the statutory class of a process. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method executable by a hardware processor which executes instructions from a non-transitory storage medium, the method for generating targeted advertising campaigns for a business-to-business (B2B) company, comprising steps of:

processor and storage medium
retrieving, utilizing a leads engine, an ideal customer profile (ICP) comprising one or more ICP attribute fields personifying an ideal customer; 

This limitation includes the step of retrieving, utilizing a leads engine, an ideal customer profile (ICP) comprising one or more ICP attribute fields personifying an ideal customer. 
No additional elements are positively claimed.
This limitation is directed to retrieving known data (i.e., a customer profile) in order to facilitate a method for B2B demand generation with targeted advertising campaigns and lead profile optimization based on target audience feedback which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
generating, utilizing the leads engine, candidate leads by retrieving a plurality of candidate leads from one or more lead data sources based on the ICP attribute fields; 

This limitation includes the step of generating, utilizing the leads engine, candidate leads by retrieving a plurality of candidate leads from one or more lead data sources based on the ICP attribute fields. 
No additional elements are positively claimed.
This limitation is directed to generating leads in order to facilitate a method for B2B demand generation with targeted advertising campaigns and lead profile optimization based on target audience feedback which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
generating, utilizing a campaigns engine, one or more test campaigns, wherein each test campaign is associated with a campaign cost and an associated group of test leads, and wherein the associated group of test leads is a small subset of the candidate leads; 

This limitation includes the step of generating, utilizing a campaigns engine, one or more test campaigns, wherein each test campaign is associated with a campaign cost and an associated group of test leads, and wherein the associated group of test leads is a small subset of the candidate leads. 
No additional elements are positively claimed.
This limitation is directed to generating a test campaigns in order to facilitate a method for B2B demand generation with targeted advertising campaigns and lead profile optimization based on target audience feedback which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
scoring, utilizing the campaigns engine, each test campaign by generating a test campaign score for each test campaign, based on a number of acquired leads acquired through each test campaign and a campaign cost per lead (CPL), wherein the number of acquired leads is calculated based on feedback information received from each test campaign from the associated group of test leads, and wherein each test lead who responds affirmatively to one of the test campaigns is marked as an acquired lead; and 

This limitation includes the step of scoring, utilizing the campaigns engine, each test campaign by generating a test campaign score for each test campaign, based on a number of acquired leads acquired through each test campaign and a campaign cost per lead (CPL), wherein the number of acquired leads is calculated based on feedback information received from each test campaign from the associated group of test leads, and wherein each test lead who responds affirmatively to one of the test campaigns is marked as an acquired lead. 
No additional elements are positively claimed.
This limitation is directed scoring campaigns in order to facilitate a method for B2B demand generation with targeted advertising campaigns and lead profile optimization based on target audience feedback which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
generating, utilizing the campaigns engine, a targeted advertising campaign to a larger subset of the candidate leads based on the test campaign scores of the test campaigns.

This limitation includes the step of generating, utilizing the campaigns engine, a targeted advertising campaign to a larger subset of the candidate leads based on the test campaign scores of the test campaigns. 
No additional elements are positively claimed.
This limitation is directed to generating an advertising campaigns in order to facilitate a method for B2B demand generation with targeted advertising campaigns and lead profile optimization based on target audience feedback which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing and processing known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store and process data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processor and memory merely stores, collects, and processes known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Dependent claims 2-9 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims retrieving a profile, generating leads, and creating a campaign. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human advertiser. 
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing methods for B2B demand generation with targeted advertising campaigns and lead profile optimization based on target audience feedback. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections – 35 USC § 102 / § 103 (Prior-art)
Claims 1-9 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.



Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa 2014/0058826 teaches identifying ICP, analyzing the leads, and matching features [0077].
Tripp et al. 2003/0004787 [0031; 0044-0045] teaches the lookalike features.
Aaltonen et al. 2010/0274661 teaches generating the test ad campaigns directed to target groups [0052]; receiving feedback [0050]; generating a campaign score [0047; 0105; 0123].
Zlotin et al. 2007/0233566 teaches the channel advertising partner features [claim 1].
Vainik et al. 2013/0157609 teaches receiving responses features [0018].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682